DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	The amendment filed June 2, 2022, has been received and entered.
	Claims 1-19 are canceled.  Claims 27-40 are new.
	Claims 20-40 are pending and examined on the merits.

Response to Amendment
	The amendment filed June 2, 2022, does not include all markings to indicate the changes that have been made relative to the immediate prior version of the claims.  In particular, claim 20 has been amended to delete “(b)” before the recitation “observing any color reaction” (fourth-to-last line), but no markings have been provided to indicate this change.

Claim Objections
Claims 20-40 are objected to because of the following informalities:  
Claim 20 is objected to because the recitation “(a)” in line 4 of the claim is superfluous since there is no recitation of at least “(b)” later in the claim or in any of the dependent claims.  This objection can be overcome by deleting the recitation “(a)” or inserting the recitation “(b)” back into the claim before the recitation “observing any color reaction.”
Additionally, claim 20 is objected to because there are two commas after the recitation “1:7.”  
Since claim 20 is objected to, its dependent claims, claims 21-40, must be objected to.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 20-40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 20 is rendered indefinite by the recitation “wherein the hydrated copper (II) sulfate and the bicinchoninic acid are applied at a ratio from 5:1 to 1:7.”  It is unclear whether the ratio is the ratio of the hydrated copper (II) sulfate to the bicinchoninic acid.  Since claim 20 is indefinite, then its dependent claims, claims 21-40, are rendered indefinite.  Therefore, claims 20-40 must be rejected under 35 U.S.C. 112(b).  The claims are examined according to the interpretation that the ratio is the ratio of the hydrated copper (II) sulfate to the bicinchoninic acid.
Claim 26 is indefinite because it is unclear whether the volume ratio is the volume ratio of the first part to the second part.  Claim 26 is examined according to the interpretation that the volume ratio is the volume ratio of the first part to the second part.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 20-40 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 20 recites a limitation of observing any color reaction on the surface at room temperature within 30 seconds from applying the composition, which is not fully supported by the specification as filed.  The specification as filed does not provide support for observing this at room temperature for the full range of ‘within 30 seconds from applying the composition’ of claim 20.  Page 4, lines 5-9 of the specification discloses that the composition develops a color within about 60 seconds or less, including about 1 to about 30 seconds, when the composition reacts with protein or biofilm.  Additionally, the specification discloses that a color reaction may be observed within about 1 to 120 seconds, including within about 3 to about 30 seconds, of application of the composition to the surface if protein or biofilm is present on the surface (page 13, lines 23-27).  This provides support for the full range of claim 20, but these cited passages of the specification do not specify that this is at room temperature.  There is no instance in the specification regarding the temperature when observing any color reaction within 30 seconds from applying the composition. 
In the response filed June 2, 2022, Applicant asserts that the specification, in particular Examples 1 and 4 and paragraphs [0014], [0043], [0047] of the published application, includes express support for an observation time within 30 seconds.  Applicant further asserts that room temperature testing is used in Examples 1 and 4.  Example 1 tested soy protein soiling a plastic cutting board (page 17, last paragraph), observing that the color reaction started about 10 seconds after spraying, or about 3 seconds after spraying (page 18, lines 5-7).  The environment of the cutting board must be room temperature; thus this is color reaction observation is at room temperature.  Though Example 1 provides support for observing the surface at room temperature for any color reaction at about 3 seconds or at about 10 seconds of applying the composition, it does not provide support for the full scope of ‘within 30 seconds’ of claim 20, at room temperature.  There is no support in Example 1 for observing the color reaction below 3 seconds (e.g. 2 seconds) which are encompassed by the range of ‘within 30 seconds,’ at room temperature.
Additionally, Example 4 tests various surfaces of a milk shake machine after the machine was cleaned (page 20, first paragraph).  The color change of the test composition was visible after about 3 seconds both on the swab and on the pad used to apply the test composition (page 20, lines 16-17; page 20, second paragraph explaining the use of the swab with the test composition).  The environment must be room temperature for a milk shake machine, thus Example 4 provides support for observing the surface at room temperature for any color reaction at about 3 seconds of applying the composition.  However, Example 4 does not provide support for the full scope of ‘within 30 seconds’ of claim 20, at room temperature.  There is no support in Example 4 for observing the color reaction below 3 seconds (e.g. 2 seconds) which are encompassed by the range of ‘within 30 seconds,’ at room temperature.
Regarding paragraphs [0014], [0043], and [0047] of the published application cited by the Applicant in the response filed June 2, 2022, though each of these paragraphs disclose developing of color within times periods falling ‘within 30 seconds’ of claim 20, these paragraphs do not state that this color development is at room temperature.  Therefore, they do not demonstrate that claim 20 is fully supported by the specification. 
In the response filed June 2, 2022, Applicant also refers to paragraph [0039] of the published application for disclosing exemplary surfaces for spraying in order to determine the presence or absence of protein.  Applicant points out that these exemplary surfaces include surfaces that would naturally be tested at room temperature during a period of time of 30 seconds or less, including countertops, tables, etc.  The Examiner agrees that these exemplary surfaces would have naturally been tested at room temperature, but there is no teaching that for these exemplary surfaces, the color reaction is observed at room temperature for any and all time periods encompassed by ‘within 30 seconds’ from applying the composition to these exemplary surfaces.  Therefore, the Examiner disagrees with Applicant’s assertion that the specification is more than sufficient for a person skilled in the art to reasonably conclude that the testing of these surfaces within 30 seconds would occur at room temperature.  Therefore, Applicant’s arguments in the response filed June 2, 2022, regarding this new matter rejection are unpersuasive.
Since claim 20 comprises new matter, then their corresponding dependent claims comprise new matter.
While Applicant was in possession of a portion of the claimed invention, the full scope of the claimed invention, specifically all time periods as encompassed by ‘within 30 seconds’ for observing any color reaction at room temperature, is not fully described in the instant specification.  As such, the Applicant was not in possession of the full scope of the claimed invention at the time of filing.  Because the specification as filed fails to provide clear support for the new claim language, a new matter rejection is clearly proper.

Notice Re: Prior Art Available Under Both Pre-AIA  and AIA 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 20-23, 25-27, 30, 34, and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Houghton (Field Confirmation Testing for Suspicious Substances. 2009. Taylor & Francis Group, LLC. Previously cited) in view of Lu (CN 101975775. Listed on IDS filed 5/24/17. Derwent English abstract cited below. Machine Translation also cited below. Previously cited) and Cumberland (US 2008/0003144. Previously cited), and in light of Smith (Analytical Chemistry. 1985. 150: 76-85. Listed on IDS filed 6/19/17).
Houghton provides fields tests which can immediately generate valuable information in the field, which in turn can be used to provide life safety, property conservation, and environmental protection as well as to support law enforcement activities (page xxi, last paragraph).  These tests include chemical confirmation tests suitable for various uses in field testing of suspicious substances (page 75, first paragraph).  Amongst these chemical confirmation tests is the bicinchoninic acid (BCA) protein test for detecting protein, amino acids, and peptides (page 160, last table).  
For the BCA protein test, Houghton cites Smith as a reference for all pertinent information used to formulate the test which can be consulted directly if more detailed information is necessary for a particular use (page 161, first table; see page 75, last table for an explanation of the “References” section).  Smith discloses Reagent A consisting of an aqueous solution of 1% BCA-Na2 (in addition to other chemicals) and Reagent B comprising 4% CuSO4 · 5 H2O in deionized water, wherein Reagents A and B are mixed together (page 77, paragraph bridging left and right columns of Smith).  Reagent B is comparable to the ‘first part’ of the composition of instant claim 20 since it comprises hydrated copper (II) sulfate.  Reagent A reads on the ‘second part’ of the composition of instant claim 20 since it comprises 1% bicinchoninic acid which falls in the claimed range of ‘about 0.2 to about 3.0 wt-% of bicinchoninic acid.’  
In the test of Houghton, copper sulfate is mixed with BCA solution to produce a clear apple green solution.  See page 161, first table.  Protein reduces copper (II) and the resulting copper (I) ion complexes with a pair of BCA molecules to form an intense purple color.  Furthermore, “The color change from green to purple is easily discernable without the use of a reader with protein concentration as low as 1%.”  Then Houghton states, “This solution is the simplest of the general protein tests to use, is stable and may be sprayed directly on a suspected protein or applied to a white absorbent test bed of paper, cotton, or polypropylene.”
The embodiment of Houghton of spraying the solution (copper sulfate mixed with BCA solution; i.e. Reagent B mixed with Reagent A, forming the clear apple green solution) directly on a suspected protein is comparable to the claimed invention.  Houghton indicates that the “Test Phase” can be a solid (page 161, first table).  Moreover, Houghton is drawn to field testing (page xxi, page 75; see discussion above regarding these pages).  Therefore, it is obvious that the solution is sprayed directly on a suspected protein that is on a surface (a surface is a solid that would be tested in the field).  As such, Houghton is comparable to the claimed invention since Houghton teaches a method for detecting the presence of protein on a surface, the method comprising:
applying a composition (the clear apple green solution; i.e. the mixture of the Reagent B and Reagent A of Smith) to the surface, wherein the composition comprises:
a first part (copper sulfate solution, i.e. Reagent B) comprising hydrated copper (II) sulfate; and
a second part (BCA solution, i.e. Reagent A) comprising 1 wt-% of bicinchoninic acid (falling in the claimed range of ‘about 0.2 to about 3.0 wt-%’) to produce a visible color reaction when reacted with protein if present on the surface; and
observing any color reaction (purple color) on the surface, wherein the color reaction indicates the presence of protein on the surface and the absence of a color reaction (absence of purple color) indicates the absence of protein on the surface.

Houghton differs from the claimed invention in that Houghton does not expressly disclose that: 
(a)  the copper sulfate solution (Reagent B as disclosed in Smith), which is comparable to the claimed ‘first part’ of the composition of instant claim 20, comprises about 0.01 to about 0.5 wt-% hydrated copper (II) sulfate; instead, Reagent B comprises 4 wt-% hydrated copper (II) sulfate; 
wherein the hydrated copper (II) sulfate and the bicinchoninic acid are applied at a ratio from 5:1 to 1:7.
(b)  observing any color reaction on the surface (surface on which the suspected protein is present) at room temperature within 30 seconds from applying the composition (clear apple green solution which is the copper sulfate solution, i.e. Reagent B, mixed with BCA solution, i.e. Reagent A), wherein the color reaction (purple color) indicates the presence of protein on the surface and the absence of a color reaction (absence of purple color) indicates the absence of protein on the surface.

	Regarding difference (a) (Houghton does not expressly disclose the claimed concentration of hydrated copper (II) sulfate in the first part, and the claimed ratio of hydrated copper (II) sulfate to bicinchoninic acid):
Lu teaches a detecting reagent for detecting cleanliness of tableware (‘Novelty’ section and title of Derwent abstract).  Additionally, Lu teaches that the invention is also for detecting the cleanliness of a food processor appliance (Machine Translation, first page, first paragraph).  The detecting reagent is composed of a wetting agent and a developing agent, wherein the wetting agent is composed of 0.5-5% copper ions and the developing agent is composed of 0.1-5% bicinchoninic acid or its sodium salt (‘Novelty’ section of Derwent abstract).  Lu recognizes that protein reflects the health status of tableware or food processing equipment (Machine Translation, first page, third paragraph under ‘Background technique’).  Furthermore, Lu recognizes the use of bicinchoninic acid for measuring protein content (Machine Translation, first page, third paragraph under ‘Background technique’).  
Additionally, Lu discloses that their method comprises step one of applying two drops of the wetting agent to the surface of the tableware or food processing appliance; step two of gently wiping the adsorbing sheet of a cleanliness rapid detection card down on the surface; step three of leveling up the detection card; and step four of applying a drop of the color former onto the adsorption sheet of the detection card (page 2 of Machine Translation).  It is apparent that in referring to the color former, Lu  is referring to the developing agent.  Given that two drops of the wetting agent are provided with 1 drop of the developing agent, then Lu discloses the combination of the wetting agent and the developing agent such that the ratio of the wetting agent to the developing agent is 2:1.
Before the effective filing date of the claimed invention, it would have been obvious to the person of ordinary skill in the art to have modified the concentration of the hydrated copper (II) sulfate in Reagent B used for forming the clear apple green solution of the method of Houghton to weight percentages of 0.5-5% hydrated copper (II) sulfate, which is drawn to concentrations of copper ions (0.5-5%) taught in Lu, and combining two parts of Reagent B (the copper sulfate solution comprising 0.5-5% hydrated copper (II) sulfate by applying the teaching of Lu) to 1 part of Reagent A (the BCA solution comprising 1% bicinchoninic acid) for the predictable result of detecting protein.  One of ordinary skill in the art would have substituted the concentration of the hydrated copper (II) sulfate with that taught in Lu, and combined the reagents in the ratio as taught in Lu, since Lu indicates that this copper ion concentration, in combination with concentrations of bicinchoninic acid including the concentration of bicinchoninic acid taught for the method of Houghton (Houghton relies on Smith, which teaches 1% BCA-Na2 in Reagent A), combined in the proportions of 2 parts the copper-containing solution with 1 part the bicinchoninic acid solution, is suitable for an assay in which protein is being measured (see Machine Translation, first page, third paragraph under ‘Background technique’).  Given that this concentration of copper and the proportions of the reagents are suitable in the assay of Lu in which protein is being measured by using bicinchoninic acid in a concentration that encompasses the concentration of bicinchoninic acid used in the method of Houghton, then the skilled artisan would have expected that this copper concentration is suitable for the method of Houghton.  The weight percentage of 0.5-5% hydrated copper (II) sulfate overlaps with the weight percentage range recited in instant claim 20.  Specifically, 0.5% hydrated copper (II) sulfate falls in the claimed range.
In combining two parts of the solution comprising 0.5% hydrated copper (II) sulfate with one part of the solution comprising 1% bicinchoninic acid, then the ratio of the hydrated copper (II) sulfate to the bicinchoninic acid is 1:1, according to the following calculation:

                
                    
                        
                            2
                             
                            p
                            a
                            r
                            t
                            s
                             
                            ×
                            0.5
                            %
                             
                            h
                            y
                            d
                            r
                            a
                            t
                            e
                            d
                             
                            c
                            o
                            p
                            p
                            e
                            r
                             
                            
                                
                                    I
                                    I
                                
                            
                            s
                            u
                            l
                            f
                            a
                            t
                            e
                        
                        
                            1
                             
                            p
                            a
                            r
                            t
                             
                            ×
                            1
                            %
                             
                            b
                            i
                            c
                            i
                            n
                            c
                            h
                            o
                            n
                            i
                            n
                            i
                            c
                             
                            a
                            c
                            i
                            d
                        
                    
                    =
                    
                        
                            1
                             
                            p
                            a
                            r
                            t
                             
                            h
                            y
                            d
                            r
                            a
                            t
                            e
                            d
                             
                            c
                            o
                            p
                            p
                            e
                            r
                             
                            
                                
                                    I
                                    I
                                
                            
                            s
                            u
                            l
                            f
                            a
                            t
                            e
                        
                        
                            1
                             
                            p
                            a
                            r
                            t
                             
                            b
                            i
                            c
                            i
                            n
                            c
                            h
                            o
                            n
                            i
                            n
                            i
                            c
                             
                            a
                            c
                            i
                            d
                        
                    
                
            
  
The ratio of the hydrated copper (II) sulfate to the bicinchoninic acid of 1:1 falls in the range of ‘5:1 to 1:7’ of instant claim 20.

Regarding difference (b) (Houghton does not disclose observing any color reaction on the surface at room temperature within 30 seconds from applying the composition, i.e. the clear apple green solution):
Cumberland discloses a method for the detection of an analyte of interest on an environmental surface, wherein the method uses a sampling device (abstract).  Figure 9 shows a process flow diagram for the method using a sample device 100 in the rapid calorimetric detection of proteins in mold, allergens, or other protein-containing substances (page 4, paragraph [0047]).  In one embodiment, the method utilizes the reagents disclosed by Smith (page 4, paragraph [0047]), wherein Smith is U.S. Patent No. 4,839,295, incorporated in its entirety by Cumberland, that utilizes a Bicinchoninic Acid (BCA) protein assay (page 1, paragraph [0006]).  Cumberland discloses that a user of the sampling device 100 wipes an environmental surface for which protein determination is desired with the exposed swab 312 of the device (page 4, paragraph [0051]).  The swab 312 collects a sample of mold, allergen, etc., which include protein-containing peptides, from the environmental surface and retains the sample on the absorbent non-woven substrate material of swab 312 (page 4, paragraph [0051]).  
Cumberland then teaches that the BCA in a first reservoir 102 of the device and the Cu++ containing solution in a second reservoir 104 of the device flow through the open-end portions 422 and 426 respectively of the device and come into fluid communication with swab holder 106 (page 4, paragraph [0052]).  Mixing chamber 114 of the device mixes the BCA and the Cu++ containing solution before they contact swab holder 106 and thus swab 312 (page 4, paragraph [0051]).  Then, the user of the sampling device 100 allows sufficient time for full development of the color on swab 106 that indicates the presence of protein containing substances (page 4, paragraph [0053]).  An intense purple color develops upon binding of BCA with Cu+ that forms from the reduction of Cu++ in contact with any protein containing substances, as indicated by the horizontal hatching on swab 312 in Figure 8A (page 4, paragraph [0053]).  
Cumberland points out that “Those of ordinary skill in the art will understand that the sensitivity of the sampling device 100 and the duration required to full development of swab positive result 836 may be controlled by the strength and nature of the reagents used with sampling device 100.  After sufficient time has passed for full development of the indicator color, operation 918 transfers to determine indicator color 920” (page 5, paragraph [0053]).
Since Cumberland points out that the duration of the positive result can be controlled by the strength and nature of the reagents (page 5, paragraph [0053]), then it is obvious that using the concentrations of the hydrated copper (II) sulfate and the bicinchoninic acid rendered obvious by Houghton in view of Lu would have adjusted the duration required to observe a positive result, thereby rendering obvious a duration falling within 30 seconds from applying the apple green solution at room temperature (inherent condition for field testing) when performing the method rendered obvious by Houghton and Lu.  Based on Cumberland, the skilled artisan would have expected the duration of the positive color result as being an effect of using the concentrations and ratio of the reagents.  Since Houghton in view of Lu renders obvious applying a composition comprising the same concentrations of hydrated copper (II) sulfate and bicinchoninic acid as recited in instant claim 20, then the visual observation of the color reaction within the claimed time of ‘within 30 seconds’ would have necessarily occurred.    
Therefore, Houghton in view of Lu and Cumberland renders obvious instant claims 20, 21 (at least ‘spraying’; spraying reads on ‘misting’ and ‘dripping’), 22 (Smith, relied on by Houghton, teaches the creation of the two reagents, Reagents A and B, which are thereafter mixed; see the paragraph bridging the left and right columns on page 77 of Smith), 26 (combining 2 parts of Reagent B to 1 part Reagent A reads on the first part and the second part applied in a volume ratio of 2:1, falling in the claimed range), and 30 (the clear apple green solution reads on a ‘one-part use solution’) are rendered obvious, specifically for the embodiment of ‘A method for detecting presence of protein…on a surface.’
Regarding instant claims 23 and 25, as pointed out above, Lu teaches a detecting reagent for detecting cleanliness of tableware, as well as for detecting the cleanliness of a food processor appliance (‘Novelty’ section and title of Derwent abstract; Machine Translation, first page, first paragraph).  A food processor appliance reads on at least ‘equipment’ of instant claim 23, and reads on at least a surface located on or in a restaurant, cafeteria, consumer kitchen, meat processing plant, and food preparation surface of instant claim 25.  Additionally, tableware reads on at least of surface located on or in a restaurant, cafeteria, consumer kitchen, food service facility, grocery store, deli, hospital (as tableware is provided to patients in their rooms), and patient room of instant claim 25.  Before the effective filing date of the claimed invention, it would have been obvious to the person of ordinary skill in the art to have practiced the method rendered obvious by Houghton in view of Lu and Cumberland (in light of Smith) on tableware or a food processor appliance.  One of ordinary skill in the art would have been motivated to do this in order to detect cleanliness of tableware and a food processor appliance.  There would have been a reasonable expectation of detecting cleanliness of tableware and a food processor appliance by performing the protein assay rendered obvious by Houghton, Lu, Cumberland, and Smith since Lu teaches that protein reflects the health status of tableware or food processing equipment (Machine Translation, first page, third paragraph under ‘Background technique’) and Lu teaches that a detecting reagent composed of copper ions and bicinchoninic acid or its sodium salt, which is comparable to the BCA test of Houghton, can be used for detecting the cleanliness of tableware and a food processor appliance.  Therefore, Houghton in view of Lu and Cumberland (in light of Smith) renders obvious instant claims 23 and 25.
Regarding instant claim 27, it would have been obvious to cover the entire surface being tested (i.e. 100%) in order to ensure that any protein that is present on an object is detected.  100% reads on ‘at least 75%.’  Therefore, instant claim 27 is rendered obvious.
Regarding instant claims 34 and 35, the references do not expressly disclose that ‘the color reaction develops’ within about 10 seconds (as recited in instant claim 34) or within about 5 seconds (as recited in instant claim 35) from applying the clear apple green solution (reading on ‘the composition’) if protein or biofilm is present.  The initiation of the color reaction reads on the color reaction developing, and instant claims 34 and 35 do not require observing the surface for any color reaction within about 10 seconds or within about 5 seconds, respectively.  Houghton explains that protein reduces copper (II) and the resulting copper (I) ion complexes with a pair of BCA molecules to form an intense purple color (‘Directions and Comments’ section of top table on page 161).  Since the reaction of the protein with the copper (II) is required for the formation of the intense purple color, then the reaction of the protein with the copper (II) of the clear apple green solution is part of the color reaction.  Therefore, it would have been obvious to the person of ordinary skill in the art that the color reaction starts when the protein comes into contact with the copper (II) of the clear apple green solution (‘the composition’) when practicing the method rendered obvious by Houghton in view of Lu and Cumberland (in light of Smith).  The start of the color reaction once the clear apple green solution (‘the composition’) is applied to the surface on which protein is present reads on the color reaction developing once the clear apple green solution is applied to the tested surface.  Moreover, Smith teaches “Color development proceeds immediately, even at room temperature…” with respect to the BCA assay (page 77, right column, second paragraph; emphasis added).  This teaching from Smith supports that the color reaction develops upon the clear apple green solution being applied to the surface being tested.  The color reaction developing upon application of the clear apple green solution (‘the composition’) on a surface on which protein is present reads on the color reaction developing ‘within about 10 seconds’ and ‘within about 5 seconds’ from applying the composition if protein is present.  Therefore, instant claims 34 and 35 are rendered obvious.
A holding of obviousness is clearly required.

Claim 24 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Houghton, Lu, Cumberland, and Smith as applied to claims 20-23, 25-27, 30, 34, and 35 above, and further in view of Nakanishi (Journal of Bioscience and Bioengineering. 2001. 91(3): 233-244. Previously cited).
As discussed above, Houghton in view of Lu and Cumberland (and in light of Smith) renders obvious claims 20-23, 25-27, 30, 34, and 35, specifically rendering obvious the claimed embodiment of “A method for detecting the presence of protein” on a surface.  The references differ from claim 24 in that they do not expressly disclose that the surface is selected from any of the surfaces recited in claim 24.  The references differ from claim 33 in that they do not expressly disclose that the surface tested is a food preparation surface.
Nakanishi discloses that adsorption of proteins on solid surfaces and their interactions are major concerns in a number of fields, including food processing (abstract; page 233, left column, second paragraph).  For instance, in food manufacturing processes, proteinaceous soils adhere to the wall surface of the equipment or pipes (page 233, right column, last full paragraph).  Additionally, in the food manufacturing process, liquid foods such as milk cause severe fouling on the wall surface of equipment when thermal treatment is carried out, wherein the main component of the deposit is protein (page 239, left column, second full paragraph).  
	The walls of the food manufacturing equipment (as spoken of on page 233, right column, last full paragraph) meet the ‘walls’ limitation of instant claim 24. 
	Before the effective filing date of the claimed invention, it would have been obvious to the person of ordinary skill in the art to have applied the method of Houghton in view of Lu and Cumberland (and in light of Smith) to a food processing surface (reading on a ‘food preparation surface’) or food manufacturing equipment (including its walls), for the predictable result of detecting and determining the amount of protein adsorbed on the food processing surface or food manufacturing equipment.  One of ordinary skill in the art would have been motivated to do this since protein adsorption on solid surfaces is a major concern in food processing, for instance causing severe fouling (e.g. milk results in a deposit containing protein), as pointed out by Nakanishi.  There would have been a reasonable expectation of success in performing the method of Houghton in view of Lu and Cumberland (and in light of Smith) for determining protein adsorption on a food processing surface since Houghton is drawn to detecting protein in general in the technology of field confirmation testing, which speaks to testing conducted on surfaces at a wide range of sites and on a wide range of materials.  Therefore, instant claims 24 and 33 are rendered obvious.
	A holding of obviousness is clearly required.

Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Houghton, Lu, Cumberland, and Smith as applied to claims 20-23, 25-27, 30, 34, and 35 above, and further in view of Zhang (Analytical Biochemistry. 1990. 188: 9-10. Previously cited).
As discussed above, Houghton in view of Lu and Cumberland (and in light of Smith) renders obvious claims 20-23, 25-27, 30, 34, and 35, specifically rendering obvious the claimed embodiment of “A method for detecting the presence of protein” on a surface.  The references differ from claim 28 in that they do not expressly disclose that the solution (clear apple green solution comprising copper sulfate mixed with BCA solution) has a pH of from about 8 to about 10.8.
Zhang discusses the protein assay introduced by Smith, using bicinchoninic acid (BCA) (page 9, first paragraph; Smith is Reference No. 1 on page 10), wherein Smith is the reference cited by Houghton for all pertinent information used to formulate the BCA test (page 161, first table of Houghton; see page 75, last table explaining the format of Houghton’s tables).  Zhang discloses that in testing the use of the BCA protein assay, they found that it was easily affected by the alkali (page 9, first paragraph).  This led Zhang to an investigation of pH and buffer effects in the BCA assay (page 9, first paragraph).  Zhang found that the                         
                            
                                
                                    
                                        
                                            H
                                            C
                                            O
                                        
                                        
                                            3
                                        
                                        
                                            -
                                        
                                    
                                     
                                    /
                                    C
                                    O
                                
                                
                                    3
                                
                                
                                    2
                                    -
                                
                            
                        
                     is an even weaker buffer than might be thought at the originally recommended pH of 11.25 (page 10, right column, first paragraph).  This pH of 11.25 is disclosed in Smith on page 81, paragraph bridging left and right column.
From their investigation, Zhang suggested the use of a pH lower than that recommended previously whenever samples with significant effective acidity or alkalinity are expected, especially if the micro method is used, where the sample makes up half of the total assay mixture (page 10, second-to-last paragraph).  It is stated, “Although the reduction in pH will reduce the assay sensitivity somewhat, this will be compensated by a much reduced interference from sample alkalinity or acidity” (page 10, second-to-last paragraph).  As such, Zhang recommends a                         
                            
                                
                                    C
                                    O
                                
                                
                                    3
                                
                                
                                    2
                                    -
                                
                            
                        
                    /                        
                            
                                
                                    H
                                    C
                                    O
                                
                                
                                    3
                                
                                
                                    -
                                
                            
                        
                     ratio of about 6, giving an assay pH around 10.7, as a suitable compromise (page 10, second-to-last paragraph).  Furthermore, this ratio of the buffers (as adjusted by the amounts of Na2CO3 and NaHCO3) and reduction of pH to around 10.7 offers much better buffering capacity with only a limited reduction in color development (abstract).  In the study, Zhang in particular used pH values of 10.68 and 10.83 (Table 1 on page 10).
Before the effective filing date of the claimed invention, it would have been obvious to have used a lower pH for the clear apple green solution (copper sulfate mixed with BCA solution), specifically using a pH of around 10.7, when practicing the method of Houghton in view of Lu and Cumberland (in light of Smith).  One of ordinary skill in the art would have been motivated to do this since the reduction of pH to around 10.7 would have reduced interference from sample alkalinity or acidity, and offered much better buffering capacity with only a limited reduction in color development.  There would have been a reasonable expectation of success in detecting protein by the modification since the teachings of Zhang expressing the advantages of a lower pH are with respect to the same type of BCA protein assay as used in Houghton: a BCA assay first described by Smith which uses a pH of 11.25 (page 81, paragraph bridging left and right columns of Smith).  A pH of around 10.7 as taught in Zhang reads on a ‘pH of from about 8 to about 10.8’ as recited in instant claim 28.  Therefore, instant claim 28 is rendered obvious.
A holding of obviousness is clearly required.

Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Houghton, Lu, Cumberland, and Smith as applied to claims 20-23, 25-27, 30, 34, and 35 above, and further in view of Uettwiller (BioProcess International. June 2006. Supplement. 4(6): 22-26. Previously cited).
As discussed above, Houghton in view of Lu and Cumberland (and in light of Smith) renders obvious claims 20-23, 25-27, 30, 34, and 35, specifically rendering obvious the claimed embodiment of “A method for detecting the presence of protein” on a surface.  The references differ from claim 31 in that they do not expressly disclose that the surface tested is a plastic surface.
Uettwiller discloses that characterizing interactions between containers and pharmaceutical solutions is important, wherein interactions include adsorption of a protein onto a container (page 22, second paragraph).  Such containers are for the packaging and administration of medications derived from protein engineering (page 22, first paragraph).  Loss of protein potency within a solution can result from protein adsorption onto a container surface (page 22, second paragraph).  Therefore, Uettwiller performed and documented an adsorption study using model protein and Stedim plastic films (page 22, third paragraph).  In particular, bovine serum albumin (BSA) was used as one of the model proteins of the study (page 22, right column, second full paragraph).
Before the effective filing date of the claimed invention, it would have been obvious to the person of ordinary skill in the art to have applied the method rendered obvious by Houghton, Lu, Cumberland, and Smith to a plastic surface for the predictable result of detecting and determining the amount of protein absorbed on the plastic surface.  One of ordinary skill in the art would have been motivated to do this in order to characterize interactions between a plastic container and a pharmaceutical solution containing a protein, which Uettwiller indicates is important, performing their study on Stedim plastic films which read on a plastic surface.  Also, it would have been a matter of simple substitution of the solid surface with another solid surface (in this case, a plastic surface) for the predicable result of determining the amount of protein adsorbed on a plastic surface.  There would have been a reasonable expectation of success in determining the amount of protein on a plastic surface with the method of Houghton in view of Lu and Cumberland (and in light of Smith) since protein such as BSA has been found to adsorb to a plastic surface (as demonstrated in Uettwiller, in which adsorption of a model protein, e.g. BSA, was studied on a plastic film), and since Houghton teaches that the BCA protein test is in general useful for detecting proteins in the technology of field confirmation testing.  Therefore, instant claim 31 is rendered obvious.
A holding of obviousness is clearly required.  

Claims 37 and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Houghton, Lu, Cumberland, and Smith as applied to claims 20-23, 25-27, 30, 34, and 35 above, and further in view of Stier (Food Safety Magazine. April/May 2012. [online]. [Accessed on 10-6-2018]. Retrieved from the Internet: <URL: https://www.foodsafetymagazine.com/magazine-archive1/april-may-2012/preventive-maintenance-an-essential-prerequisite-for-food-safety/>. Previously cited).
As discussed above, Houghton in view of Lu and Cumberland (and in light of Smith) renders obvious claims 20-23, 25-27, 30, 34, and 35, specifically rendering obvious the claimed embodiment of “A method for detecting the presence of protein” on a surface.  As discussed above regarding instant claims 23 and 25, it would have been obvious to the person of ordinary skill in the art to have practiced the method rendered obvious by Houghton in view of Lu and Cumberland (in light of Smith) on tableware or a food processor appliance in order to detect their cleanliness.  The references differ from claim 37 in that they do not expressly disclose that the clear apple green solution (reading on ‘composition’) is applied as part of a training program.  Also, the references differ from claim 38 in that they do not expressly disclose that the clear apple green solution is applied as part of an evaluation program.
Stier discusses preventive maintenance in food safety, pointing out that food safety professionals expect all processors to have prerequisite program in six areas, which include preventive maintenance and education and training (first page, first two paragraphs).  Preventive maintenance protects equipment, extends said equipment’s life, and enhances operating efficiencies (first page, fifth paragraph).  Additionally, there should be a documented maintenance program which includes training procedures and audit procedures to verify that work is being done properly (second page, fourth and fifth paragraphs).  Food processors should establish a standard for drafting, reviewing, and approving procedures (second page, fourth paragraph from bottom).  
Before the effective filing date of the claimed invention, it would have been obvious to the person of ordinary skill in the art to have used the process rendered obvious by Houghton, Lu, Cumberland, and Smith in a training program for food safety in food processing, and in an evaluation program for food safety in food processing.  One of ordinary skill in the art would have been motivated to do this since training programs and evaluation programs are recognized in food safety in food processing.  Since the process rendered obvious by Houghton, Lu, Cumberland, and Smith is performed for various applications including for detecting the cleanliness of a food processor appliance (see rejection of claim 25 above), the training and evaluation programs would have assisted in protecting the equipment used in food processing, thereby extending the equipment’s life and enhancing operative efficiencies.  Therefore, instant claims 37 and 38 are rendered obvious.
A holding of obviousness is clearly required.

Claims 39 and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Houghton, Lu, Cumberland, Smith, and Stier as applied to claims 37 and 38 above, and further in view of Cuomo (US 2014/0255566. Previously cited).
As discussed above, Houghton, Lu, Cumberland, Smith, and Stier render obvious claims 37 and 38, rendering obvious using a method for detecting protein on a surface for use in training and evaluation programs for food safety in food processing.  The references differ from claim 39 in that they do not expressly disclose entering a result of the color reaction into a mobile application or software program.  The references further differ from claim 40 in that they do not expressly disclose that the mobile application or software program includes data fields for date, time, location, site, color result, corrective action, or a combination thereof.
Cuomo discloses a method and a device for the programmable controlling, analyzing, and managing of the processes of conservation and/or processing of food in a mobile or fixed closed space, such as tanks, tank trucks, warehouses, refrigerated cabinets, etc. where through the management of physical parameters of the space and/or of the food products, the acidity of the food is checked by measuring pH (page 1, paragraph [0001]).  The pH is one of the values that influences healthiness, conservation, and/or processing of food products (page 1, paragraph [0004]).  The method comprises data entry of food, sending said data to a master unit, processing data entered through a software program, control of physical parameters in each single phase, characterized by the fact that through the elaboration of data, the software program stores a safety interval of the pH of the food that must be maintained in every phase, calibrates the system of measurement of pH, verifies continuously through the measurement of the pH of the food during conservation and/or processing, if the pH is within the range of safety determined and if the pH is outside the range determined, manages the means for varying the physical parameters of the space in which is inserted the product and/or said product, so as to bring the pH within the range of safety determined (page 1, paragraph [0015]).
Before the effective filing date of the claimed invention, it would have been obvious to have entered the results of the BCA assay into a software program when performing the method rendered obvious by Houghton, Lu, Cumberland, Smith, and Stier.  One of ordinary skill in the art would have been motivated to do this since data entry into a software program is recognized in the field of food safety, as demonstrated by Cuomo.  Therefore, instant claims 39 and 40 (at least color result) are rendered obvious.  
A holding of obviousness is clearly required.  

Claims 20-23, 25-30, 32, and 34-36 are rejected under 35 U.S.C. 103 as being unpatentable over Houghton, Lu, Cumberland, and Smith as applied to claims 20-23, 25-27, 30, 34, and 35 above; and Houghton, Lu, Cumberland, Smith, and Zhang as applied to claim 28 above, and further in view of Kratz (Phys. Status Solidi A. 2013. 210(5): 964-967. Previously cited), Schmidlin (J. Appl. Oral Sci. 2013. 21(1): 48-55. Previously cited), and Flemming (Nature Reviews: Microbiology. September 2010. 8: 623-633. Previously cited).
This rejection is for the embodiment of the claimed invention of “A method for detecting presence of…biofilm” on a surface, in addition to the embodiment of the claimed invention of “A method for detecting presence of protein” on a surface.
As discussed above, Houghton in view of Lu and Cumberland (and in light of Smith) renders obvious claims 20-23, 25-27, 30, 34, and 35; and Houghton, Lu, Cumberland, and Smith in further view of Zhang renders obvious claim 28.  Independent claim 20 recites, “A method for detecting presence of protein or biofilm on a surface.”  As indicated in the rejection above, the references render obvious the claimed embodiment of instant independent claim 20 of “A method for detecting presence of protein” on a surface.  
Though Houghton in view of Lu and Cumberland (in light of Smith) renders obvious a method for detecting presence of protein on a surface as recited in independent claim 20, Houghton does not expressly disclose the embodiment of the claims of detecting presence of biofilm on a surface, wherein the bicinchoninic acid making up the clear apple green solution produces a visible color reaction when contacted with biofilm if present on the surface.  Instead, Houghton speaks of detecting protein, amino acids, and peptides (page 160, last table).  
Kratz discloses investigating the loosely and firmly absorbed amount of bovine serum albumin (BSA) (a model protein with very well-known properties; page 965, left column, first full paragraph) on dental titanium and dental gold by bicinchoninic acid assay (abstract).
Schmidlin discusses dental implants, pointing to biofilm formation on implant surfaces (paragraph bridging pages 48 and 49).  Schmidlin performed an in vitro study to assess the extent of early biofilm colonization on titanium surfaces with different surface roughness and wetting characteristics (page 49, second full paragraph).  In the study, Schmidlin used round test specimens of titanium of 5 mm diameter and 1 mm thickness (page 49, paragraph bridging left and right columns).  It is noted that these are the same dimensions as the titanium samples used in Kratz (see page 965, left column, second full paragraph of Kratz). 
Flemming discloses that the microorganism in biofilms live in a self-produced matrix of hydrated extracellular polymeric substances (EPS) that form their immediate environment (abstract).  The EPS are mainly polysaccharides, proteins, nucleic acids, and lipids (abstract).  Moreover, the biofilm matrix “…can contain considerable amounts of proteins that, together, can far exceed the polysaccharide content, on a mass basis” (page 627, right column, last full paragraph).
Before the effective filing date of the claimed invention, it would have been obvious to the person of ordinary skill in the art to have detected biofilm on dental titanium by the BCA assay rendered obvious by Houghton, Lu, Cumberland, Smith; or Houghton, Lu, Cumberland, Smith, and Zhang, wherein the skilled artisan would have recognized that the protein detected by the BCA assay is indicative of the biofilm present on dental titanium.  One of ordinary skill in the art would have been motivated to have detected biofilm on dental titanium with the BCA assay rendered obvious by the references (Houghton, etc.) since Schmidlin demonstrates that the detection of biofilm on dental titanium is sought.  There would have been a reasonable expectation of success that the BCA assay detects for biofilm since biofilm contains considerable amount of protein, as demonstrated by Flemming.  The protein detected is of the biofilm.  Therefore, the embodiment of detecting presence of biofilm on a surface of the instant claims is rendered obvious by Houghton, Lu, Cumberland, Smith; or Houghton, Lu, Cumberland, Smith, and Zhang in further view of Kratz, Schmidlin, and Flemming, as well as rendering the limitation of instant claim 32 of the surface being a metal surface (dental titanium reads on a metal surface).

Regarding instant claim 29, the references differ from instant claim 29 in that Houghton does not expressly disclose that the copper sulfate (Reagent B in Smith, cited as reference in Houghton; modified in view of Lu) and the BCA solution (Reagent A in Smith, cited as a reference in Houghton) are mixed together at the time of application on the solid (reading on surface) suspected of having protein or biofilm thereon.  Nevertheless, there would have been a reasonable expectation of success in detecting the protein or biofilm on the surface as long as the two reagents (Reagents A and B) are mixed together up to the point of contact with the protein/biofilm when practicing the method rendered obvious by the cited references in further view of Kratz, Schmidlin, and Flemming, including the two reagents being mixed together at the time of application of the clear apple green solution to the surface suspected of having a protein or biofilm thereon.  It would have been prima facie obvious to vary the order of performing the process steps in the absence of new or unexpected results (see MPEP 2144.04(IV)(C)).  Therefore, instant claim 29 is rendered obvious.
Regarding instant claim 36, the references differ from the claimed invention in that Houghton does not expressly disclose that the protein (or biofilm) is invisible before applying the clear apple green solution (reading on ‘composition’).  However, given that Houghton requires use of a BCA assay in which detection of a purple color is utilized, it appears that the protein or biofilm are not visible by the human eye.  Therefore, it is obvious that the protein or biofilm is invisible before applying the clear apple green solution.  As such, instant claim 36 is rendered obvious. 
	 A holding of obviousness is clearly required.

Response to Arguments
Applicant’s arguments filed June 2, 2022, with respect to the rejection under 35 U.S.C. 112(a), have been fully considered but they are not persuasive.  See the rejection under 35 U.S.C. 112(a) above for the Examiner’s response to Applicant’s arguments.
Applicant’s arguments with respect to the rejections under 35 U.S.C. 103 have been fully considered and are persuasive.
In particular, the canceling of claims 1-19 has rendered moot the following rejections:  the rejection under 35 U.S.C. 103 of claims 1-3, 5, 6, 8, 9, 13, and 14 as being unpatentable over Houghton in view of Zhang and Knezevic (and in light of Smith); the rejection under 35 U.S.C. 103 of claims 4, 23, and 25 as being unpatentable over Houghton, Zhang, Knezevic, and Smith in further view of Lu; the rejection under 35 U.S.C. 103 of claims 10, 23, and 25 as being unpatentable over Houghton, Zhang, Knezevic, and Smith in further view of Uettwiller; the rejection under 35 U.S.C. 103 of claims 12 and 23-25 as being unpatentable over Houghton, Zhang, Knezevic, and Smith in further view of Nakanishi; the rejection under 35 U.S.C. 103 of claims 16 and 17 as being unpatentable over Houghton, Zhang, Knezevic, Smith, and Nakanishi in further view of Stier; the rejection under 35 U.S.C. 103 of claims 18 and 19 as being unpatentable over Houghton, Zhang, Knezevic, Smith, Nakanishi, and Stier in further view of Cuomo; and the rejection under 35 U.S.C. 103 of claim 26 as being unpatentable over Houghton, Zhang, Knezevic, and Smith in further view of Luotola.
Applicant’s arguments with respect to Luotola, in particular the arguments on page 9, last paragraph through page 11, second paragraph of the Remarks filed June 2, 2022, are persuasive with respect to the rejection under 35 U.S.C. 103 of claims 20-22 as being unpatentable over Houghton, Zhang, Knezevic, Smith, and Lu in further view of Luotola and Cumberland.  
Therefore, the rejections under 35 U.S.C. 103 have been withdrawn.  However, upon further consideration, new grounds of rejection are made in view of a different combination of the previously cited references.  To the extent Applicant’s arguments are directed to the new grounds of rejection, they are unpersuasive.  With respect to Smith, Applicant cites page 77, middle of the second column to support the assertion that a person skilled in the art reading Smith understand that the hotter the water bath, the faster the reaction.  The Examiner does not disagree with this, but this does not demonstrate that a visual observation of a color reaction at room temperature could not occur within 30 seconds when performing the method rendered obvious by Houghton in view of Lu and Cumberland (in light of Smith), as set forth in the new ground of rejection.  With respect to Smith measuring by absorbance versus visually, Applicant points out that spectrophotometer measurements allow for measurement of color change or color differences that are not visible or perceptible to the eye. Applicant then argues that if Smith is teaching that incubation is required for 2 hours at room temperature or 30 minutes at an elevated temperature in order to be able to detect a color change using an instrument like a spectrophotometer, a visual color change would be expected to take even longer.  The Examiner disagrees – Smith uses the spectrophotometer for measuring the protein concentration (abstract), wherein the concentration can be determined from a plot of concentration versus absorbances obtained from the standard protein solutions (page 77, right column, second paragraph).  It would be evident to the skilled artisan that the full extent of the color reaction development is essential for the accuracy of protein concentration determination according to the color reaction.  Thus the incubation times used in Smith do not speak to the time when the color reaction first is visible, but to its full development for the purpose of protein concentration determination.  Smith thus does not specify when the color reaction first becomes visible, nor would their incubation times be sufficient indication for making a conclusion of the timing of the color reaction first becoming visually evident.
Applicant then asserts that Houghton teaches that increasing the copper concentration of Smith from 4% to 10% and drying it on a polypropylene surface (thus further concentrating it) provided the most effective detection and gave a color change within 3 minutes, citing the caption under the color image 2.9 of Houghton.  The Examiner had previously responded to this argument in terms of what “most effective detection” signifies.  Applicant asserts that what Houghton does teach is a 3 minute incubation period and a 10% (or high if drying is taking into consideration) copper sulfate concentration, both of which are outside of the ranges in claim 20.  Applicant asserts that a person skilled in the art looking at Houghton and Smith would understand that increasing the concentration of copper sulfate is required in order to increase the reaction rate (i.e., decrease the reaction time) as shown by the transition from a two-hour reaction time at a 4% concentration in Smith to a 3-minute reaction time at 10% (or greater) concentration in Houghton.  However, the two-hour reaction time in Smith is for the purpose of protein concentration determination using a spectrophotometer, which is different from the purpose of the example in Houghton.  Thus the reaction times used in Smith as compared to Houghton cannot be used to arrive at a conclusion regarding copper sulfate concentration and time required for observe a color reaction (specifically, visual observation as disclosed in Houghton).  Additionally, Applicant asserts that a person skilled in the art would also understand from Smith that increasing the temperature above room temperature also increases the reaction rate (decreases reaction time) as shown in Smith with a 2 hour reaction time at room temperature, a 30 minute reaction time at 37 degrees C, and a 30 minute reaction time at 60 degrees C.  However, this does not indicate the time required for the color reaction to be visible to the eye at room temperature for the copper sulfate concentration disclosed in Smith, and thus no conclusions can be obtained based on Smith regarding the time required for visual observation of a color reaction (purple color) at room temperature.  
Regarding Cumberland, Applicant repeats the assertion that Houghton and Smith teach that the concentration of the reagents needs to increase in order to increase the reaction time.  As explained above, the Examiner disagrees with the assertion since Smith teaches incubation times for determining protein concentrations by absorbance measurements whereas Houghton teaches a reaction time for observing a purple color for one embodiment of their method.  Given the different purpose of the time disclosed by Smith and the time disclosed by Houghton, then no correlation between copper sulfate concentration and reaction time for observing a purple color can be made by comparing Houghton and Smith.  Therefore, the Examiner disagrees with Applicant’s assertion that a person skilled in the art reading the concentrations and reaction times in Smith and Houghton, in view of the teachings in Cumberland that the duration of the test depends on the strength of the reagents, would have expected to increase the copper sulfate concentration of Houghton (or Smith) to over 10% in order to further reduce the reaction time to 30 seconds.  
Applicant further argues that Cumberland provides no working examples, temperatures, concentration ranges, pH ranges, or other parameters for color development.  Applicant argues against the Examiner’s assertion that based on Cumberland, it would have been routine experimentation to have different reaction times, stating that it is not supported by the references.  However, in applying the concentrations and proportions (2 parts copper ion solution to 1 part developing agent comprising bicinchoninic acid) taught in Lu to the invention of Houghton as set forth in the new ground of rejection, then the color reaction necessarily can be observed within the claimed time.  

No claims are allowed.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSAN EMILY FERNANDEZ whose telephone number is (571)272-3444. The examiner can normally be reached 10:30am - 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on 571-272-8394. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Sef
/SUSAN E. FERNANDEZ/            Examiner, Art Unit 1651